Name: Commission Regulation (EEC) No 471/85 of 25 February 1985 suspending advance fixing of the export refund for certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 58/8 Official Journal of the European Communities 26. 2. 85 COMMISSION REGULATION (EEC) No 471/85 of 25 February 1985 suspending advance fixing of the export refund for certain pigmeat products reasons, advance fixing should be suspended for the period required to introduce the new nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular the first subparagraph of Article 5 (4) thereof, Whereas the refunds for pigmeat products were fixed by Commission Regulation (EEC) No 44/85 of 8 January 1985 (4) ; Whereas the situation on the world market makes it necessary to amend the nomenclature in respect of refunds ; whereas, in order to avoid applications for advance fixing of refunds being made for speculative HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of refunds in respect of products falling within subheading 02.01 A III a) 6 aa) ( 11 ) which are listed in the Annex to Regulation (EEC) No 44/85 is hereby suspended from 26 to 28 February 1985. Article 2 This Regulation shall enter into force on 26 February 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5. 0 OJ No L 282, 1 . 11 . 1975, p. 39. M OJ No L 7, 9 . 1 . 1985, p. 19 .